Citation Nr: 0714242	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  97-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to a rating 
higher than 50 percent for the veteran's service-connected 
schizophrenia, undifferentiated type. 

In an October 2000 decision, the Board denied the veteran's 
claim.  He appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2001, the Court granted 
VA's motion to remand the case for compliance with the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000 (VCAA).

In May 2002, the Board denied the claim, and the veteran 
appealed that decision to the Court.  In January 2003 the 
Court granted the parties' joint motion to remand the 
increased rating claim because VA did not inform veteran of 
the allocation of burdens of obtaining necessary evidence and 
did not provide sufficient reasons and bases for its 
conclusion that adequate notice of information and evidence 
needed to substantiate the claim had been provided.

In November 2004, the Board again denied the increased rating 
claim, and the veteran once again appealed that decision to 
the Court.  In February 2006 the Court granted the parties' 
joint motion to remand because the Board failed to provide an 
adequate statement of reasons and bases with regard to (1) 
its discussion of a March 2004 VA examination report with 
additional annotations dated in April 2004; and (2) the duty 
to assist as to the sufficiency of that examination report.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The 2006 Joint Motion stated that the Board should return the 
March 2004 VA examination report for clarification because 
(1) the content of the opinion of each examiner and (2) the 
factual predicate on which it is based is unclear.  The 
veteran was examined in March 2004 by Dr. Roig who apparently 
provided the opinions provided in the typewritten portion of 
the examination report.  In April 2004, Dr. Marti, the C&P 
Physician Team leader, added some handwritten descriptors to 
the typewritten conclusions prepared by Dr. Roig. 

In February 2007, the appellant's attorney requested that the 
Board obtain and associate all VA and private treatment notes 
and medical records created since "the Board's decision of 
October 14, 2003".  The Board notes that the October 2003 
Board document was a remand and that VA treatment notes 
through December 2003 have been associated with the claims 
folders.  However, as it appears that the veteran is 
receiving ongoing VA treatment from the San Juan VA Medical 
Center (MC), VA treatment records developed since that time 
will be requested.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (records generated by VA facilities that might have an 
impact on the adjudication of the claim are considered 
constructively in the position of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  If the veteran adequately 
identifies any relevant private treatment records which have 
not been associated with the claims folders, VA will also 
make reasonable attempts to develop those records.

The veteran's attorney also requested a VA examination with a 
review of the pertinent records in the claims folder.  Given 
the lack of clarity in the 2004 VA examination report, 
another examination shall be requested.

Finally, the veteran's attorney requests a social and 
industrial survey to determine whether the veteran's service-
connected schizophrenia renders him unemployable.  The 
veteran's sole service-connected disability is schizophrenia 
and the last social and industrial survey was prepared in 
2000.  Further, there is evidence, namely Dr. Roig's 
conclusions in 2004, that the veteran's service-connected 
schizophrenia has significantly impacted his employability.  
Accordingly, a social and industrial survey will be 
requested. 

Accordingly, the case is REMANDED for the following action:

1.  The claims files must be returned to 
the San Juan VA Medical Center for 
clarification of the March 2004 VA 
examination report.  Specifically, Dr. 
Marti should indicate (1) whether she 
reviewed the record and/or examined the 
appellant in connection with adding her 
handwritten opinion to the March 2004 
examination report; and (2) whether Dr. 
Roig's opinion is sufficient, given that 
his opinion was amended by Dr. Marti.  

2.  Provide the veteran with another 
opportunity to complete any necessary 
authorization with regard to any private 
psychiatric treatment.  If such 
authorization is obtained from the 
veteran, relevant medical records should 
be requested and obtained.

3.  The veteran's VA medical records, 
including records of treatment from the 
San Juan VAMC dated since December 2003 
should be obtained and associated with the 
claims folder.

4.  The veteran should be afforded a VA 
social and industrial survey to assess the 
effect of the veteran's service-connected 
schizophrenia upon his employment and day-
to-day functioning.  The report should 
include a discussion of the effect of 
schizophrenia upon the veteran's 
employment and day-to-day functioning.  A 
written copy of the report should be 
associated with the claims folder.

5.  The appellant should be scheduled for 
another VA psychiatric examination to 
determine the severity of his service-
connected schizophrenia.  The claims 
folders should be made available to the 
examiner in connection with the 
examination.  Any testing deemed necessary 
should be performed.  The examiner is to 
prepare an examination report which 
corresponds to the applicable rating 
criteria.  The examiner should also opine 
as to the appellant's relative difficulty 
in obtaining or retaining employment due to 
his schizophrenia.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

6.  When the above development has been 
completed, the case should be reviewed.  
If the benefit sought on appeal remains 
denied, the appellant and his attorney 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


